As filed with the Securities and Exchange Commission on November 19, 2009 Registration No.333-33554 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ramtron International Corporation (Exact name of registrant as specified in its charter) Delaware 84-0962308 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 1850 Ramtron Drive, Colorado Springs, CO 80921 (Address of Principal Executive Offices) (Zip Code) 1995 Stock Option Plan 1999 Stock Option Plan (Full title of the plan) William W. Staunton III Chief Executive Officer Ramtron International Corporation 1850 Ramtron Drive Colorado Springs, CO 80921 (Name and address of agent for service) (719) 481-7000 (Telephone number, including area code, of agent for service) Copy to: John A. St. Clair, Esq. Jones Day 555 South Flower St., Fiftieth Floor Los Angeles, CA 90071 Tel: (213) 489-3939 Fax: (213) 243-2539 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company £ 1 EXPLANATORY NOTE – DEREGISTRATION OF SHARES This Post-Effective Amendment No. 1 to Form S-8 (this “Post-Effective Amendment”) is filed in order to deregister certain securities issuable under the Ramtron International Corporation 1995 Stock Option Plan (the “1995 Plan”),and under the
